People v Clemente (2017 NY Slip Op 09235)





People v Clemente


2017 NY Slip Op 09235


Decided on December 28, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 28, 2017

Acosta, P.J., Richter, Mazzarelli, Andrias, Gesmer, JJ.


5275 1173/16

[*1]The People of the State of New York, Respondent,
vJohn Clemente, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Joshua P. Weiss of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Albert Lorenzo, J.), rendered January 10, 2017, convicting defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree, and sentencing him to a term of one year, unanimously affirmed.
Following our in camera review of unredacted search warrant documents, we find that there was probable cause for the issuance of the warrant. A reliable confidential informant personally made two controlled buys, and this information was verified by the police who supervised the buys (see e.g. People v Jaen, 140 AD3d 594 [1st Dept 2016], lv denied 28 NY3d 931 [2016]). The informant's account of the buys was detailed, and the information was not stale.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 28, 2017
CLERK